DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/26/2022 has been entered.
Status of Claims
Claim(s) 1-14 is/are pending of which Claim(s) 1 is/are presented in independent form.
Claims 15-18 have been cancelled.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Applicant asserts that Nisbet and Reinhold cannot be combined because Reinhold states “abrasive pretreatment is not at all essential to the pretreatment” and that the claims of Reinhold do not directly claim “abrasive granules” and thus teaches away from using the abrasive layer (Remarks Pages 6-7 and 12).
	Examiner’s Response:
Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Reinhold provides teachings of an analogous flexible face 28 (See Figures 1-2) (release sheet 28, Col. 5 line 64 – Col. 6 line 9) for covering an analogous adhesive layer 18 (Col. 5 lines 64 – Col. 6 line 9, tacky surface 18) wherein the first surface (exterior outer facing surface) is provided with an abrasive layer (surface) 32 (Col. 5 lines 64 – Col. 6 line 39) in order to remove dead cells from the skin area via abrasive pretreatment with the provided abrasion feature and enable the adhesive to firmly adhere to the skin area (Col. 6 lines 10-39) such that one of ordinary skill would be able to employ these teachings onto other analogous flexible faces such as the flexible face 5/6 of Nisbet. Thus the argument towards how “essential” this feature is in Reinhold is heavily spurious and has no bearing on the combination between Nisbet and Reinhold, as the disclosure and teachings of Reinhold clearly provide motivation for why one of ordinary skill would want to utilize this feature.
Second Argument:
	Applicant asserts that the wound bandage device of Nisbet discloses that use of the device should be monitored under the knowledge and expertise of an attending physician thus teaching away from the usage of general treatment and thus teaches away from the present invention (Remarks Page 7).
	Examiner’s Response:
Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. Firstly,  in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the usage environment of the filing assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The pending claims 1-14 lack any recitation of functional language towards what Applicant is arguing and is thus not relevant when comparing the claims and the prior art. Secondly, Applicant appears to be arguing intended use. In response to applicant's argument that the device of Nisbet cannot be used in general treatment, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. And the device of Nisbet is basic bandage structure with a backing 2, adhesive 4, and wound dressing material/bandage 3 (See Figure 1) such that this device is clearly capable of being used in a general-purpose treatment environment by adhering the bandage to the location of a user as desired.
Third Argument:
	Applicant asserts in regards to claims 1-2 and 6-7 that Nisbet does not disclose an abrasive layer on the first surface and thus lacks motivation to combine with Reinhold (Remarks Pages 7-8, 9-10).
	Examiner’s Response:
Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. Examiner asserts that this argument is highly spurious. Nisbet not teaching an abrasive surface on its flexible face 5/6 has no relevancy to utilizing the teachings of Reinhold which provides a flexible face 28 with an abrasive layer in order to combine the references under 103. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Fourth Argument:
	Applicant discusses in regards to claim 3 that the present invention has different adhesives that Nisbet and Reinhold (Remarks Page 8).
	Examiner’s Response:
Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific adhesives) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 3 only recites “adhesive layer” which is a broad term and does not require specific features outside of being an “adhesive layer”. Thus if Applicant believes that there is a significant difference between the adhesive of the instant invention and the prior art of Nisbet and Reinhold, then Examiner recommends to Applicant to provide this within the claims.
Fifth Argument:
	Applicant asserts that Reinhold teaches away from being disposable because Reinhold teaches that the device is only disposable in certain situations (Remarks Pages 8-9).
	Examiner’s Response:
	Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. Firstly to reiterate in regards to Nisbet, wound dressing materials herein of the assembly are all implicitly disposable as a wound dressing is implicitly designed to be eventually removed from a subject and thrown away, and see [0068] of Nisbet wherein the device is designed to be changed and thus disposable. And secondly in regards to Reinhold, the taught abrasive layer 32 is disposable as the device of Reinhold may be designed for “short term .
	As Reinhold teaches the device may be disposable then this is a teaching that is able to reject the currently claimed language even if Reinhold also teaches the device can be not disposable. 
Sixth Argument:
	Applicant disagrees that the second surface of the flexible face 5/6 of Nisbet is smooth (Remarks Page 9).
	Examiner’s Response:
	Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. Examiner maintains that Collins Dictionary [https://www.collinsdictionary.com/us/dictionary/english/smooth], wherein it states an example of smooth: “Use a sheet of glass, plastic, or any smooth surface” wherein “sheet” thus inherently implies smooth, provides sufficient evidence that the term “sheet” provides for having smooth surfaces. However, Examiner has further provided that “smooth” is defined by Merriam Webster [https://www.merriam-webster.com/dictionary/smooth] as being “a continuous even surface” and the flexible face 5/6 as seen in Figure 1 of Nisbet is clearly a continuous, even surface thus second surface of this flexible face 5/6 is “smooth”.
Seventh Argument:
	Applicant asserts that Reinhold only provides for having one abrasive face (Remarks Page 10). Applicant further provides that combining these inventions do not come close to the present invention (Remarks Page 10).
Examiner’s Response:
	Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. Reinhold actually teaches that the analogous flexible face 28 (removable sheet 28) .
Examiner further reiterates in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., being close to the present invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The recited claims only truly require providing an abrasive to a flexible face; the discussion on page 10 of other functionalities are not relevant as they are not claimed. Also furthermore, Applicant is asserting that the abrasive 32 of Reinhold would harm the end user; however, the abrasive of Reinhold is only being used to remove dead cells on the skin to make the adhesive stick better to skin (Col. 6 lines 10-39), wherein there is no suggestion or evidence from Reinhold that one would be filing/abrading a wound directly, especially when its common in the art of bandages to apply the bandage adhesive area around the wound area especially in the case of island bandages of Nisbet. Thus this assertion by Applicant that the combination of Nisbet and Reinhold would form a harmful devices appears to lack significant evidence and thus relevance to the rejection of record.
Eighth Argument:
	Applicant asserts that claims 10 and 12 should not be rejected under Nisbet because the present invention is not limited or intended treat chronic wounds or contain pretreatments that require medical supervision (Remarks Pages 10-11).
Examiner’s Response:
Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the functionality of the present invention being not limited to chronic wounds or not containing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Ninth Argument:
	Applicant asserts that Nisbet and Reinhold teaches away from the combination with Cotton for providing a moisturizing agent. Also Applicant provides an assumption that one would not combine Nisbet and Cotton because of potential safety issues (Remarks Pages 11-12).
	Examiner’s Response:
	Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive. Nisbet directly states “It has been found that such moisture vapor transmission rates allow the wound under the dressing to heal under moist conditions without causing the skin surrounding the wound to macerate” (see [0061]) thus actually teaching towards the usage of usage of a moisturizing agent and not away. Secondly, the disclosure of Reinhold is not relevant to the combination with Cotton and Nisbet as Reinhold is merely a secondary reference used to provide an abrasive surface to a release liner, Reinhold is not the primary reference being relied on. Thirdly, Cotton clearly provides on Pages 7-8 that honey is a safe moisturizing agent for use in a bandage that can provide healing properties; thus one of ordinary skill would be willing and be motivated to attempt the combination of providing the bandage of Nisbet with the moisturizing agent of honey as taught by Cotton. Applicant’s discussion of “lack of true clinical evidence” and “still considered experimental” is highly spurious and not relevant when discussing a 103 combination that clearly has sufficient evidence of motivation to combine.
Tenth Argument:
	Applicant essentially asserts that Johnson is nonanalogous to Nisbet and Reinhold (Remarks Page 12).
	
Examiner’s Response:
In response to applicant's argument that Johnson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Johnson provides an analogous abrasive layer 41/42/43 with the functionality of enabling the user to only need one device for any form of usage and thus allowing various types of surfaces to be easily abraded as needed (see Johnson [0022]), thus Johnson is analogous to the abrasive layer 32 of Reinhold structurally and provides a solution to a problem of enabling the abrasive surface to be altered for different situations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 7, Claims 3 and 7 recites the limitation “the adhesive bandage”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an adhesive bandage apparatus”, thus for examining purposes “the adhesive bandage” will be interpreted as the same structure as “the adhesive bandage apparatus”.
Regarding claims 6 and 10-12, Claims 6 and 10-12 recites the limitation “the bandage apparatus”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an adhesive bandage apparatus”, thus for examining purposes “the bandage apparatus” will be interpreted as the same structure as “the adhesive bandage apparatus”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisbet (US 20120135062 A1) in view of Reinhold (US 3911906 A).
Regarding claim 1, Nisbet discloses a flexible face 5/6 (Figure 1, cover sheets 5/6) (see [0065] wherein the cover sheets are flexible) having a first surface (outer surface, see Figure 1) and an opposite second surface (the “adhesive-facing surface” [0065], facing towards adhesive 4 as seen in Figure 1); 
an adhesive bandage apparatus 3/4 (Figure 1, see [0088] wherein this is an island dressing 3 of a wound dressing and an adhesive-coated margin 4, thus being “an adhesive bandage apparatus”) connected at least in part by the second surface (See Figure 1 and [0065] wherein the cover sheet adhesive facing surface (second surface) of the flexible face 5/6 is connected in part to the adhesive margin 4).
Nisbet is silent on this being a file assembly wherein there is an abrasive layer secured to the first surface of the flexible face 5/6.
However, Reinhold teaches an analogous flexible face 28 (See Figures 1-2) (release sheet 28, Col. 5 line 64 – Col. 6 line 9) for covering an analogous adhesive layer 18 (Col. 5 lines 64 – Col. 6 line 9, tacky surface 18) wherein the first surface (exterior outer facing surface) is provided with an abrasive layer (surface) 32 (Col. 5 lines 64 – Col. 6 line 39) in order to remove dead cells from the skin area via abrasive pretreatment with the provided abrasion feature and enable the adhesive to firmly adhere to the skin area (Col. 6 lines 10-39).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first surface of the flexible face 5/6 of Nisbet with the abrasive layer 32 as taught by Reinhold in order to provide the bandage of Nisbet the ability to have the user pretreat the skin area via abrading the skin with the abrasive surface 32 and enable the adhesive 4 of Nisbet to adhere firmly to the skin area (Reinhold Col. 6 lines 10-39), thus as combined Nisbet and Reinhold disclose a file assembly as this abrasive surface 32 functions as a file (Collins Dictionary states something that is a file is used “to smooth, grind down, or cut” [https://www.collinsdictionary.com/us/dictionary/english/file] and an 
Regarding claim 2, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Reinhold further teaches where in the abrasive layer 32 covers the entire surface area of the first surface (exterior surface) (See Figure 2 and Col. 5 line 64 – Col. 6 line 9 of Reinhold wherein the abrasive layer 32 covers the entire surface area of the exterior surface of analogous face 28).
Regarding claim 3, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet further discloses the adhesive bandage apparatus 3/4 comprises a gauze like material (see [0064] wherein the bandage may be provided with gauze) and the adhesive layer 4 (adhesive surface margin 4 [0088]).
Regarding claim 4, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet in view of Reinhold discloses wherein the entire assembly is disposable in whole and in part (in regards to Nisbet, wound dressing materials herein of the assembly are all implicitly disposable as a wound dressing is implicitly designed to be eventually removed from a subject and thrown away, and see [0068] wherein the device is designed to be changed and thus disposable; and in regards to Reinhold the abrasive aspect is disposable as the device of Reinhold may be designed for “short term disposable use” as seen in Col. 5 lines 15-20) (also Examiner notes that this limitation is not patentably significant as technically anything may be regarded as “disposable” as any item is inherently able of being used once and thrown away and thus disposed of).
Regarding claim 5, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet in view of Reinhold discloses where in the second surface (adhesive facing surface) of the flexible face 5/6 (See Nisbet Figure 1) is a smooth surface devoid of any abrasive material (as combined, the abrasive feature 32 of Reinhold is only provided on the exterior/first surface, thus the second surface is devoid of any abrasive material, and further see sheet of glass, plastic, or any smooth surface” wherein “sheet” thus inherently implies smooth; also furthermore “smooth” is defined by Merriam Webster [https://www.merriam-webster.com/dictionary/smooth] as being “a continuous even surface” and the flexible face 5/6 as seen in Figure 1 is clearly a continuous, even surface thus second surface of this flexible face 5/6 is “smooth”).
Regarding claim 6, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet further discloses wherein the second surface (adhesive facing surface) connects the flexible face 5/6 to the bandage apparatus 3/4 by a layer of adhesive 4 contained on the bandage apparatus (on solid layer 2 of bandage apparatus) (See Nisbet [0065] and Figure 1 wherein the adhesive facing second surface of the flexible face 5/6 connects to the adhesive surface 4 on the backing sheet 2 thus connecting to the bandage apparatus).
Regarding claim 7, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet further discloses the second surface (the “adhesive-facing surface” [0065], facing towards adhesive 4 as seen in Figure 1) (of the flexible face 5/6) comprises a release liner for the adhesive bandage 3/4 (see [0089], wherein the second surface of the flexible face 5/6 is a “release-coated cover sheet” and thus a release liner for the adhesive bandage 3/4, see further [0065] regarding the “cover sheet”).
Regarding claim 8, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet further discloses the flexible face 5/6 is divided into two separate faces (5 and 6) (See Figure 1 of Nisbet wherein faces 5 and 6 are separate faces as they are separate cover sheets [0089]).
Regarding claim 9, Nisbet in view of Reinhold discloses the invention of claim 1 above.


    PNG
    media_image1.png
    510
    653
    media_image1.png
    Greyscale


Regarding claim 10, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet further discloses the bandage apparatus 3/4 comprises a bandage 3 (See Figure 1 of Nisbet) that is pretreated with a sanitization agent (see Nisbet [0054] wherein the wound dressing materials of the device are provided with “antimicrobial agent” which is a sanitization agent as it inherently sanitizes against microbial germs; further see [0053] wherein antiseptics may be also provided which are equivalent to sanitization agent) (see [0088] wherein the bandage 3 is a “rectangular island 3 of a wound dressing material”) (the term “pretreated” is a product-by-process claim limitation wherein the process of providing the agent does not have patentable significance if the same structure in the end is provided).
Regarding claim 12, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet in view of Reinhold discloses the bandage apparatus 3/4 comprises a bandage 3 (See Figure 1 of Nisbet) that is pretreated with a first aid ointment (see [0053] wherein 
Regarding claim 13, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Reinhold further teaches the abrasive layer 32 comprises granular abrasive particulates (see Col. 6 lines 1-9, wherein the abrasive layer 32 is formed of “abrasive granules 32” wherein these are granular abrasive particulates as a “granule” is defined Dictionary.com [https://www.dictionary.com/browse/granule] to be a “small particle”, and a “particulate” is defined by Dictionary.com [https://www.dictionary.com/browse/particulate] as being “a particle” and “a material composed of such particles”, thus the “abrasive granules 32” are granule abrasive particulates)
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisbet (US 20120135062 A1) in view of Reinhold (US 3911906 A) in view of Cotton (GB 2531344 A).
Regarding claim 11, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet discloses the bandage apparatus 3/4 comprises a bandage 3 (see [0088] wherein the bandage 3 is a “rectangular island 3 of a wound dressing material”).
Nisbet in view of Reinhold is silent on the bandage apparatus 3/4 comprising the bandage 3 is pretreated with a moisturizing agent.
However, Cotton teaches an analogous adhesive bandage apparatus 1 (Composite wound dressing 1, Abstract) wherein it is comprised of a bandage 13 (carbon cloth layer 13, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bandage 3 of Nisbet as modified by Reinhold with a pretreatment of a moisturizing agent as taught by Cotton in order to provide a moist wound environment that aids in wound healing (Page 7 lines 31-32).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisbet (US 20120135062 A1) in view of Reinhold (US 3911906 A) in view of Johnson (US 20180092448 A1).
Regarding claim 14, Nisbet in view of Reinhold discloses the invention of claim 1 above.
Nisbet in view of Reinhold is silent on the abrasive layer 32 comprises different levels of abrasive materials ranging in size from 40 to 1200 grit.
However, Johnson teaches an analogous abrasive device 10 (See Figures 1-3) with an analogous abrasive layer 41/42/43 (See Figure 1A) wherein the abrasive layer 41/42/43 comprises three different levels of varying grit levels (abrasive materials) (low (coarse), medium, and high (fine)) (see [0022] wherein the grit levels range from 80-100 grit (coarse), 240-600 grit (medium), and 600-2400 grit (fine)) in order to enable the user to only need one device for any form of usage and thus allowing various types of surfaces to be easily abraded as needed (see Johnson [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the abrasive layer 32 of Reinhold in view of Nisbet with different (three) levels of abrasive materials (varying grit levels) ranging in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786